 Case 2:17-cv-00198-PLM-MV ECF No. 71 filed 08/28/20 PageID.1106 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

LAWRENCE DALLAS, #314685,               )
          Plaintiff,                    )
                                        )     No. 2:17-cv-198
-V-                                     )
                                        )     HONORABLE PAUL L. MALONEY
DAVID KOSKELA, et al.,                  )
          Defendants.                   )
                                        )
                                    JUDGMENT

      In accordance with the opinion entered today (ECF No. 70), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 28, 2020                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
